Exhibit 10.15(a)

AMENDMENT TO PEOPLE’S BANK

NON-QUALIFIED PENSION TRUST AGREEMENT

This Agreement of Amendment is made as of October 4, 2004, except as otherwise
hereinafter specifically provided, by and between People’s United Bank
(“Company”) and JPMorgan Chase Bank, NA (“Trustee”).

WHEREAS, Company and Morgan Guaranty Trust Company of New York, as Trustee
entered into a certain trust agreement (the “Trust Agreement”) entitled
“People’s Bank Non-Qualified Pension Trust Agreement” dated March 18, 1997, in
connection with two plans of deferred compensation for designated retired and
active senior officers of Company; which plans are referred to therein as “The
People’s Bank Enhanced Senior Pension Plan” and “The People’s Bank Cap Excess
Plan”; and

WHEREAS, JPMorgan Chase Bank, NA is the corporate successor to Morgan Guaranty
Trust Company of New York; and

WHEREAS, Section 14 of the Trust Agreement provides that such agreement may be
amended by agreement between Company and Trustee subject to certain limitations;
and

WHEREAS, the American Jobs Creation Act of 2004 added Section 409A to the
Internal Revenue Code of 1984 as amended; and

WHEREAS, Company has been advised that in order to comply with the provisions of
Section 409A, amendments to the Trust Agreement are necessary or advisable to
remove the requirements that Company transfer funds to Trustee in the event of a
Credit Rating Reduction as heretofore defined in the Trust Agreement; and

WHEREAS, the Trust Agreement provides that certain participant and beneficiary
votes be obtained before changing such provisions and such votes have been
obtained; and

WHEREAS, the Trust Agreement further provides that Company’s Board of Directors
approve any such amendment and such Board has approved such amendments; and

WHEREAS, other amendments have been authorized by such Board to reflect changes
in the corporate structure of the Company and its parent and in the name of the
Company.

NOW, THEREFORE, the Trust Agreement is hereby amended as follows:

1. Section 2B is hereby amended to read in its entirety as follows:

“B. “Annual Valuation Date” shall mean December 31 of any year during which any
Plan benefits are in pay status; provided that in the event Company changes its
fiscal year,



--------------------------------------------------------------------------------

Company may change the date of subsequent Annual Valuation Dates, but in no
event shall more than twelve months elapse without an Annual Valuation Date
other than by reason of there being no Plan benefits in pay status.”

2. Section 2F is hereby amended to read in its entirety as of June 7, 2007 as
follows:

“F. “Company” shall mean People’s United Bank, which as of October 4, 2004 was a
Connecticut chartered capital stock savings bank, and which in 2006 became a
federally chartered savings bank and which up until on or about June 7, 2007 was
known as People’s Bank, and any successor to People’s United Bank.”

3. Section 2G is hereby deleted and intentionally left blank.

4. Section 2L is hereby amended to read in its entirety as follows:

“Interim Valuation Requirement Date” shall mean the last date of each fiscal
year of Company.”

5. Section 2M is hereby amended to read in its entirety as follows as of
April 16, 2007:

“Parent” shall mean People’s United Financial, Inc., a Delaware corporation, or
its corporate successor or assigns; and the determination of whether any
corporation or other entity is a successor or assign of said People’s United
Financial, Inc., for purposes of this Agreement shall be made by the CEO or, in
the event there is no then acting CEO, by the Board of Directors of Company.”

6. Section 2O is hereby amended to read in its entirety as follows as of
April 16, 2007:

“Plans” shall mean the following plans providing benefits for certain employees
of Company and its affiliates and any other similar plans Company determines in
its discretion to fund all or in part pursuant to this Agreement and the term
“Plan” shall refer to each of them; the plans initially included in the
definition of “Plans” are known as “The People’s Bank Enhanced Senior Pension
Plan” and “The People’s Bank Cap Excess Plan”, and as of June 6, 2007 became
known as “The People’s United Bank Enhanced Senior Pension Plan” and “The
People’s United Bank Cap Excess Plan”.

 

2



--------------------------------------------------------------------------------

7. Section 3 is hereby amended to read in its entirety as follows:

“Section 3. Funding of the Trust.

A. Company, in the sole discretion of the CEO, may at any time, or from time to
time, make deposits (in addition to those required pursuant to Subsections B and
C of this Section 3) of cash or other property acceptable to Trustee in trust
with Trustee to augment the principal of the Trust. Such additions shall be
held, administered and disposed of by Trustee as provided in this Trust
Agreement. The CEO may designate that some or all of such discretionary
contribution be used for accrued or future Trustee fees and other costs and
expenses of maintaining the Trust. Neither Trustee nor any Participant or
Beneficiary shall have any right to compel such additional deposits.

B. Upon a Potential Change in Control or a Change in Control, as soon as the
amount described in this B can be actuarially determined, but in no event longer
than thirty (30) days following such Change in Control or Potential Change in
Control, Company shall (i) cause the Actuary to compute the Full Funding Amount,
(ii) deliver to Trustee the Actuary’s certificate (which may rely on Trustee’s
calculations of administrative expenses) and (iii) make a contribution to the
Trust of cash or other property acceptable to Trustee equal to an amount which
when added to the total value of the Trust Fund would equal the Full Funding
Amount. In the event of a Potential Change in Control, the Full Funding Amount
shall be recalculated in the event such Potential Change in Control Period
extends beyond the required valuation date used in the first or other last
subsequent computation made as a result of such Potential Change in Control
Period. In the event that Trustee later determines that provision made in
determining the Full Funding Amount for expenses was not adequate, Company shall
make additional deposits to provide for such expenses as determined by Trustee
from time to time.

C. (i) No more than sixty (60) days after the last day of each fiscal year of
Company, Company shall:

(A) Cause the Actuary to compute the Interim Funding Amount as of such last day
and deliver to Trustee the Actuary’s certification of such Interim Funding
Amount; and

(B) Pay to Trustee an amount which when added to the value of the Trust Fund as
of such day would result in a sum equal to or greater than such Interim Funding
Amount.

(ii) Any Actuary’s certification delivered pursuant to this Subsection C. may
rely on Trustee’s estimate of expenses to be included in the computation of such
Interim Funding Amount.

D. Trustee shall have the duty, obligation and authority to enforce Company’s
obligation to contribute to the Trust pursuant to subsection B or C of this
Section 3 provided Trustee has been notified as set forth in accordance with
subsection E of this Section 3, as the case may be, of the circumstances giving
rise to such obligation. In all events, the amount of such contribution shall be
determined by Company or the Actuary as determined pursuant to Section 4, and
except as provided under Section 4, Trustee shall be under no duty to determine
whether the amount of any contribution has been correctly computed under the
terms of the Plans.

 

3



--------------------------------------------------------------------------------

E. The Board of Directors of Company or the CEO shall notify Trustee in writing
of each occurrence of either a Potential Change in Control or a Change in
Control. All such notices shall be provided promptly and in any event not later
than five (5) calendar days following the occurrence of such event.

F. A Potential Change in Control Period shall be deemed ended upon a declaration
of such by the CEO or the Board of Directors and agreement therewith by a
Qualified Vote. The determination as to the end of a Potential Change in Control
Period shall result in the rights and obligations of the parties hereto
reverting to their pre-Potential Change in Control requirements; provided,
however, that no Trust assets shall be returned to Company except as
specifically provided by the provisions of Section 5 or Section 6 of this
Agreement. Nothing contained in this Subsection F shall relieve any person of
any of its obligations under this Agreement upon a Change in Control or a
subsequent Potential Change in Control.”

8. Section 4C is hereby amended to read in its entirety as follows:

“C. In the event any Participant or Beneficiary of a deceased Participant claims
that Company or its designee has not determined the benefit payable to him and
that more than thirty (30) days have elapsed since the date such benefit should
have been paid under the terms of a Plan or that any such benefit has not been
correctly computed, Trustee may, on the basis of information supplied to it by
such Participant or Beneficiary and Company, cause such benefit (and, if during
a Potential Change in Control Period or after a Change in Control, the Full
Funding Amount) to be determined by the Actuary or an actuary selected by it. In
the event Trustee does so, it shall inform both Company and such Participant or
Beneficiary and make payment of such benefits if both such parties agree and
Company so directs and funds are so available as a result of additional Company
contributions hereunder or otherwise; and if they fail so to agree, Trustee may
bring an action of interpleader or take similar court action or, at the
direction of such Participant or Beneficiary, submit the matter to arbitration
in accordance with the provisions of Section 15 E. In the event Trustee does not
cause such benefit to be determined by an actuary, such Participant or
Beneficiary or Company may institute court action or, to the extent permitted in
the provisions of Subsection E of Section 15, submit such matter to arbitration.
The present values of any additional benefits as determined by the Actuary or
another actuary selected by Trustee or determined in any proceedings pursuant to
the provisions of this Section 4C (including any determination pursuant to the
provisions of Subsection 15E), shall be included in computing additional
contribution required pursuant to Section 3B or 3C as the case may be.”

IN WITNESS WHEREOF, People’s United Bank and JPMorgan Chase Bank, NA have caused
this agreement to be signed by their duly authorized officers and their
corporate seals affixed hereunto, all as of the date and year first above
written.

 

4



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK By:  

/s/Philip R. Sherringham

  12/19/2007   Philip R. Sherringham     Its Acting CEO and President JPMORGAN
CHASE BANK, N.A. By:  

/s/ James J. Watson

  12/26/2007   Its Managing Director  

 

5